Exhibit 10.2

 



Exhibit 10.2 - Series B Preferred Stock and Warrant Purchase Agreement - Exhibit
B – Form of Warrants

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER THE SECURITIES LAWS OF ANY STATE REPRESENTED THEREBY, AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS
AND UNTIL REGISTERED UNDER THE ACT OR UNLESS THE CORPORATION HAS RECEIVED AN
OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

 

LIPIMETIX DEVELOPMENT, INC.

 

WARRANT TO PURCHASE SERIES B-1 PREFERRED STOCK

 



Warrant No. B-____ August 25, 2016





 

Void after August 24, 2026.

 

 

 

THIS CERTIFIES THAT, for value received, the receipt and sufficiency of which
are hereby acknowledged, ______________________, a _______________
______________, or its registered assigns (as the case may be, the “Holder”), is
entitled, subject to the terms and conditions set forth herein, to purchase from
LipimetiX Development, Inc., a Delaware corporation (the “Company”), up to
__________________ (_________) (the “Warrant Number”) duly authorized, validly
issued, fully-paid and non-assessable shares (the “Warrant Shares”) of the
Company’s Series B-1 Preferred Stock, par value $.00001 per share (the “Warrant
Stock”), subject to adjustment as provided herein, at a purchase price equal to
$10.70 per share (the “Exercise Price”), subject to adjustment as provided
herein. This Warrant is issued pursuant to that certain Series B Preferred Stock
and Warrant Purchase Agreement, dated as of the date hereof, by and among the
Company and the Investors party thereto (the “Purchase Agreement”). The term
“Warrant” as used herein shall mean this warrant, and any warrants delivered in
substitution or exchange therefor as provided herein. All capitalized terms used
but not otherwise defined herein, including in Section 8 hereof, shall have the
meaning set forth in the Purchase Agreement.

 

The following is a statement of the rights of the Holder and the conditions to
which this Warrant is subject, and to which the Company and the Holder hereof,
by the acceptance of this Warrant, agrees:

 

1.                  Term of Warrant. Subject to the terms and conditions set
forth herein, this Warrant shall be exercisable, in whole or in part, during the
term commencing on August 25, 2016 and ending on August 24, 2026 (subject to
extension as provided below, the “Exercise Period”); provided, however, that in
the event that the expiration date of this Warrant shall fall on a Saturday,
Sunday or United States federally recognized holiday, the expiration date for
this Warrant shall be extended to the first business day following such
Saturday, Sunday or recognized holiday.



  

 

2.                  Exercise of Warrant.

(a)                Manner of Exercise. This Warrant may be exercised by the
Holder, in whole or in part, at any time and from time to time during the
Exercise Period, by (i) the surrender of this Warrant to the Company, with the
Notice of Exercise attached hereto as Annex A duly completed and executed on
behalf of the Holder, at the principal office of the Company or such other
office or agency of the Company as it may designate by notice in writing to the
Holder (the “Principal Office”), and (ii) the delivery of payment to the Company
of the Exercise Price for the number of Warrant Shares specified in the Notice
of Exercise in any manner specified in subsection (c) or (d) of this Section 2.
Notwithstanding the foregoing, this Warrant shall automatically be deemed to
have been exercised immediately prior to, and conditioned upon, the closing of a
Qualified Public Offering or a Corporate Liquidity Transaction, on a Net Issue
Exercise basis as set forth in Section 2(d) below, provided that the initial
public offering price or the Fair Market Value per Warrant Share (after giving
effect to such Corporate Liquidity Transaction), as the case may be, is greater
than the Exercise Price.

(b)               Issuance of Warrant Shares. The Warrant Shares issuable upon
any exercise of this Warrant shall be deemed to be issued to the Holder as the
record holder of such Warrant Shares as of the close of business on the date on
which this Warrant shall have been surrendered and payment made for such Warrant
Shares as aforesaid. As promptly as practicable thereafter, but in any event
within ten (10) days, the Company shall deliver to the Holder, at the Company’s
expense, a stock certificate or certificates for the Warrant Shares specified in
the Notice of Exercise. If this Warrant shall have been exercised only in part,
the Company shall, at the time of delivery of the stock certificate or
certificates, also deliver to the Holder, at the Company’s expense, a new
Warrant evidencing the right to purchase the remaining number of Warrant Shares,
which new Warrant shall in all other respects be identical to this Warrant.

(c)                Payment of Exercise Price. Unless the Holder is exercising
this Warrant pursuant to a Net Issue Exercise as set forth in Section 2(d)
below, the Exercise Price shall be payable in cash or its equivalent, payable by
wire transfer of immediately available funds to a bank account specified by the
Company or by certified or bank cashiers’ check in lawful money of the United
States of America.

(d)               Net Issue Exercise. In lieu of payment of the Exercise Price
pursuant to Section 2(c), and exclusively in connection with a Corporate
Liquidity Transaction, this Warrant may be exercised by the Holder by the
surrender of this Warrant to the Company, with a duly executed Notice of
Exercise marked to reflect Net Issue Exercise and specifying the number of
Warrant Shares to be purchased, during normal business hours on any business day
during the Exercise Period. The Company agrees that such Warrant Shares shall be
deemed to be issued to the Holder as the record Holder of such Warrant Shares as
of the close of business on the date on which this Warrant shall have been
surrendered as aforesaid (or the date of the Corporate Liquidity Transaction, as
applicable). Upon such exercise, the Holder shall be entitled to receive shares
equal to the value of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant to the Company together with notice of such election
in which event the Company shall issue to Holder a number of Warrant Shares
computed as of the date of surrender of this Warrant to the Company (or the date
of the Corporate Liquidity Transaction, as applicable) using the following
formula:

 2 

 



X =  Y(A-B)     A





Where X = the number of Warrant Shares to be issued to Holder under this Section
2(d);

Y = the number of Warrant Shares purchasable under this Warrant (as adjusted to
the date of such calculation);

A = the Fair Market Value of one Warrant Share at the date of such calculation;

B = the Exercise Price (as adjusted to the date of such calculation).

(e)                Joinder to Investment Agreements. Upon exercise of this
Warrant, in whole or in part, the Holder shall become a party to each of the
Investment Agreements as an “Investor” thereunder (or any successor term used
therein to describe the Investors (as defined therein as of the date hereof)),
and, if requested by the Company, shall execute counterpart signature pages to
such Investment Agreements, in each case if and to the extent the Holder is not
already a party thereto in such capacity.

(f)                Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the product of such fraction
multiplied by the Fair Market Value of one Warrant Share as of the date of
exercise.

3.                  Exchange and Replacement.

(a)                Manner of Exchange and Replacement. This Warrant is
exchangeable, upon surrender of the Warrant by the Holder to the Company at the
Principal Office, for new Warrants of like tenor registered in the Holder’s name
and representing in the aggregate the right to purchase the same number of
Warrant Shares purchasable hereunder, each of such new Warrants to represent the
right to purchase such number of Warrant Shares as shall be designated by the
Holder at the time of surrender.

(b)               Issuance of New Warrant. Upon receipt by the Company of (i)
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant and (ii) (A) in the case of loss, theft or
destruction, an indemnity agreement reasonably satisfactory in form and
substance to the Company or (B) in the case of mutilation, this Warrant, the
Company, at its expense, shall execute and deliver, in lieu of this Warrant, a
new Warrant of like tenor and amount.



 3 

 

4.                  Rights of Stockholders. The Holder shall not be entitled to
vote or receive dividends or be deemed the holder of the Warrant Shares or any
other securities of the Company that may at any time be issuable upon the
exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
other matter submitted to the stockholders of the Company at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance or reclassification of capital stock, change of
par value, or change of stock to no par value, consolidation, merger, conveyance
or otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until the Warrant shall have been exercised as
provided herein.

5.                  ADJUSTMENTs. The Exercise Price and the Warrant Number shall
be subject to adjustment from time to time as provided in this Section 5.

(a)                Reclassification, etc. If the Company, at any time while this
Warrant, or any portion hereof, remains outstanding and unexpired by
reclassification of securities or otherwise, shall change any of the securities
as to which purchase rights under this Warrant exist into the same or a
different number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change and the Exercise
Price therefor shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 5.

(b)               Split, Subdivision or Combination of Shares. If the Company at
any time while this Warrant, or any portion hereof, remains outstanding and
unexpired shall split, subdivide or combine the securities as to which purchase
rights under this Warrant exist, into a different number of securities of the
same class, then (i) in the case of a split or subdivision, the Exercise Price
for such securities shall be proportionately decreased and the Warrant Number
shall be proportionately increased, and (ii) in the case of a combination, the
Exercise Price for such securities shall be proportionately increased and the
Warrant Number shall be proportionately decreased.

(c)                Mergers or Consolidations. If at any time there shall be a
merger or consolidation of the Company with or into another corporation, other
than a Corporate Liquidity Transaction, provision shall be made so that the
Warrant Holder shall thereafter be entitled to receive upon exercise of this
Warrant, during the period specified in this Warrant and upon payment of the
Exercise Price, the number of Equity Securities or other securities or property
of the Company or the successor corporation resulting from such merger or
consolidation to which a holder of the Warrant Shares deliverable upon exercise
of this Warrant would have been entitled under the provisions of the agreement
in such merger or consolidation if this Warrant had been exercised immediately
before such merger or consolidation occurs. In any such case, appropriate
adjustment (as determined in good faith by the Board) shall be made in the
application of the provisions of this Warrant with respect to the rights and
interests of the Warrant Holder after the merger or consolidation to the end
that the provisions of this Warrant (including adjustment of the Exercise Price
then in effect and the Warrant Number) shall be applicable after that event, as
near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Warrant.



 4 

 

(d)               Adjustment to Purchase Price and Warrant Number Upon Certain
Series B Issuances. If the Company shall, at any time or from time to time after
the date hereof, issue or sell any shares of Series B-2 Preferred Stock for
consideration per share (the “Dilutive Issuance Price”) less than the Exercise
Price in effect immediately prior to such issuance or sale (the “Dilutive
Issuance Price”), then immediately upon such issuance or sale the Exercise Price
in effect immediately prior to such issuance or sale shall be reduced (and in no
event increased) to the Dilutive Issuance Price and the Warrant Number shall be
proportionately increased to that number determined by dividing the product of
the original Warrant Number and the original Exercise Price by the new Dilutive
Issuance Price. In addition, for purposes of clarity, it is agreed that the
Warrant Shares issuable upon conversion hereof shall be entitled to the benefit
of any conversion price adjustments applicable to such Series B-1 Shares under
the Restated Certificate, as amended or restated from time to time, as though
such Warrant Shares were outstanding as of the date hereof.

(e)                Certificate as to Adjustment.

(i)                 As promptly as reasonably practicable following any
adjustment of the Exercise Price, but in any event not later than 20 business
days thereafter, the Company shall furnish to the Holder a certificate of an
executive officer setting forth in reasonable detail such adjustment and the
facts upon which it is based and certifying the calculation thereof.

(ii)               As promptly as reasonably practicable following the receipt
by the Company of a written request by the Holder, but in any event not later
than ten Business Days thereafter, the Company shall furnish to the Holder a
certificate of an executive officer certifying the Exercise Price then in effect
and the number of Warrant Shares or the amount, if any, of other shares of
stock, securities or assets then issuable upon exercise of the Warrant.

6.                  Transfer of Warrant.

(a)                Non-Transferability. This Warrant may not be assigned or
transferred without the prior written consent of the Company. In the event that
the Company agrees to such transfer, and subject to the further restrictions on
transfer set forth in subsection (b) of this Section 6, this Warrant may be
transferred by the Holder by (i) surrender of this Warrant to the Company, with
the Assignment Form attached hereto as Annex B duly completed and executed on
behalf of the Holder, at the Principal Office, and (ii) delivery of funds
sufficient to pay any transfer tax arising as a result of such transfer. As
promptly as practicable thereafter, but in any event within ten (10) days, the
Company shall execute and deliver, at the Company’s expense, a new Warrant
registered in the name of the assignee, and for the number of Warrant Shares,
specified in the Assignment Form, which new Warrant shall in all other respects
be identical to this Warrant. If this Warrant shall have been transferred only
in part, the Company shall, at the time of delivery of the new Warrant to the
assignee, also deliver to the Holder, at the Company’s expense, a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares, which
new Warrant shall in all other respects be identical to this Warrant.



 5 

 

(b)               Compliance with Securities Laws.

(i)                 The Holder of this Warrant, by acceptance hereof,
acknowledges that, in addition to the requirements set forth above, the transfer
of this Warrant and the Warrant Shares is subject to the Holder’s compliance
with the provisions of the Securities Act and any applicable state securities
laws in respect of any such transfer.

(ii)               The certificate or certificates representing any Warrant
Shares acquired upon exercise of this Warrant, and any securities issued in
respect of such Warrant Shares upon the conversion thereof or any stock split,
stock dividend, recapitalization, merger, consolidation or similar event, shall
be stamped or otherwise imprinted with the following legend (unless such a
legend is no longer required under the Securities Act):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE REPRESENTED
HEREBY, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED
OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR UNLESS THE
CORPORATION HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION
AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

7.                  Notices.

(a)                Events Requiring Notice to Holder. In the event of (i) any
taking by the Company of a record of the holders of any class of securities for
the purpose of determining the holders thereof who are entitled to receive any
dividends or other distribution, or any right to subscribe for, purchase or
otherwise acquire any Equity Securities or other property; (ii) any capital
reorganization of the Company, any reclassification or recapitalization of the
capital stock of the Company, any Corporate Transaction or any other merger or
consolidation of the Company; or (iii) any voluntary or involuntary dissolution,
liquidation, winding up or bankruptcy of the Company (each, a “Record Event”),
then and in each such Record Event, the Company shall give the Holder a notice
specifying (A) the date on which any such record is to be taken for the purpose
of such dividend, distribution or right and a description of such dividend,
distribution or right; (B) the date on which any such reorganization,
reclassification, recapitalization, Corporate Transaction, merger,
consolidation, dissolution, liquidation, winding up or bankruptcy is expected to
become effective; and (C) the time, if any, that is to be fixed as to when the
holders of record of Common Stock, Warrant Stock or other Equity Securities
shall be entitled to exchange their shares of Common Stock, Warrant Stock or
other Equity Securities for cash, securities or other property deliverable upon
such reorganization, reclassification, recapitalization, Corporate Transaction,
merger, consolidation, dissolution, liquidation, winding up or bankruptcy. In
each such Record Event, the notice required by this Section 7(a) shall be
delivered at least fifteen (15) days prior to the date specified in such notice;
provided, however, that neither the failure to give such notice nor any defect
therein shall affect the legality or validity of the proceedings described in
clauses (i) through (iii) hereof.



 6 

 

(b)               Manner of Notice. Whenever a notice is required to be given to
the Holder pursuant to this Warrant (including, without limitation, any notice
required by Section 8(a) above), such notice shall be delivered to the Holder’s
address of record as shown on the books of the Company and shall be deemed
effectively given upon the earlier of actual receipt or: (i) personal delivery
to Holder, (ii) when sent, if sent by electronic mail or facsimile during normal
business hours of the Holder, and if not sent during normal business hours, then
on the Holder’s next business day, (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (iv)
one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt.

8.                  DEFINITIONS. The following definitions shall apply for all
purposes of this Warrant:

(a)                “Board” shall mean the Board of Directors of the Company.

(b)               “Capstone Entity” means Capstone Therapeutics Corp. or any
Affiliate of Capstone Therapeutics Corp.

(c)                “Corporate Liquidity Transaction” shall mean any
consolidation or merger of the Company with or into any other corporation or
other Person, other than a Capstone Entity (including any merger or
consolidation in which a subsidiary of the Company is a constituent party and
the Company issues shares of its capital stock pursuant to such merger or
consolidation other than a transaction involving a Capstone Entity), other than
any such consolidation or merger in which the stockholders of the Company
immediately prior to such consolidation or merger, continue to hold at least a
majority of the voting power of the surviving entity in substantially the same
proportions and with substantially the same rights, preference and privileges
(or, if the surviving entity is a wholly owned subsidiary, its parent)
immediately after such consolidation or merger.

(d)               “Equity Securities” shall mean (i) any Common Stock or other
capital stock of the Company, (ii) any security convertible, with or without
consideration, into any Common Stock or other capital stock of the Company
(including any option, warrant or other right to subscribe for or purchase such
a security), (iii) any security carrying any option, warrant or other right to
subscribe for or purchase any Common Stock or other capital stock of the
Company, or (iv) any such option, warrant or other right.

(e)                “Fair Market Value” shall mean (i) if the Warrant Stock or
the Common Stock or other Equity Securities into which the Warrant Stock is
convertible is traded on a securities exchange, the average of the closing
prices of such securities on such exchange over the thirty (30) day period
ending one day before the exercise date; (ii) if the Warrant Stock or the Common
Stock or other Equity Securities into which the Warrant Stock is convertible is
actively traded over-the-counter, the average of the closing bid or sales prices
(whichever is applicable) of such securities over the thirty (30) day period
ending one day before the exercise date; (iii) if the Warrant is being exercised
in connection with a Corporate Liquidity Transaction, the consideration to be
paid for the Warrant Stock or the Common Stock or other Equity Securities into
which the Warrant Stock is convertible in connection with such Corporate
Transaction (for purposes of clarification, in any case in which the price or
value of the Common Stock or other Equity Securities into which the Warrant
Stock is convertible is determined pursuant to any of the foregoing clauses (i)
through (iii), such price or value shall be adjusted, and the Fair Market Value
of the Warrant Stock shall be based upon, the number of shares of Common Stock
or such other Equity Securities into which one share of Warrant Stock is then
convertible); and (iv) in all other cases, as determined in good faith by the
Board.



 7 

 

(f)                “Investment Agreements” shall mean (i) the Amended and
Restated Stockholders Agreement, dated as of August 25, 2016, by and among the
Company and the Stockholders (as defined therein), as heretofore or hereafter
amended, restated, supplemented or otherwise modified from time to time; (ii)
the Registration Rights Agreement, dated as of August 25, 2016, by and among the
Company and the Investors and Common Holders (as defined therein), as heretofore
or hereafter amended, restated, supplemented or otherwise modified from time to
time; and (iii) the Purchase Agreement, as heretofore or hereafter amended,
restated, supplemented or otherwise modified from time to time.

(g)               “Person” shall mean any individual, corporation, partnership,
trust, limited liability company, association or other entity.

(h)               “Qualified Public Offering” shall mean any public offering of
the Company’s securities which would result in a mandatory conversion of the
Series B-1 Shares under the Restated Certificate, as amended or restated from
time to time.

(i)                 “Securities Act” shall mean the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

9.                  Miscellaneous.

(a)                Governing Law. This Warrant and any controversy arising out
of or relating to this Warrant shall be governed by and construed in accordance
with the General Corporation Law of the State of Delaware as to matters within
the scope thereof, and as to all other matters shall be governed by and
construed in accordance with the internal laws of the State of Delaware, without
regard to conflict of law principles that would result in the application of any
law other than the law of the State of Delaware.

(b)               Prevailing Party’s Costs and Expenses. If any action at law or
in equity (including arbitration) is necessary to enforce or interpret the terms
of this Warrant, the prevailing party shall be entitled to recover from the
non-prevailing party all costs and expenses, reasonable attorneys’ fees,
incurred in such action, in addition to any other relief to which such party may
be entitled.

(c)                Delays or Omissions. Except where a time period is specified,
no delay on the part of any party in the exercise of any right, power, privilege
or remedy hereunder shall operate as a waiver thereof, nor shall any exercise or
partial exercise of any such right, power, privilege or remedy preclude any
further exercise thereof or the exercise of any other right, power, privilege or
remedy.



 8 

 

(d)               Amendment and Waiver. No provision of this Warrant may be
amended, modified or waived except upon the written consent of the party against
whom such amendment, modification or waiver is to be enforced. The failure of
any party to enforce any of the provisions of this Warrant shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Warrant in
accordance with its terms.

(e)                Binding Effect. This Warrant shall be binding upon and inure
to the benefit of all of the parties and, to the extent permitted by this
Warrant, their successors, legal representatives and assigns.

(f)                Severability. In the event one or more of the provisions of
this Warrant should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Warrant, and this Warrant shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

(g)               Construction. Whenever the context requires, the gender of any
word used in this Warrant includes the masculine, feminine or neuter, and the
number of any word includes the singular or plural. Unless the context otherwise
requires, all references to articles and sections refer to articles and sections
of this Warrant, and all references to schedules are to schedules attached
hereto, each of which is made a part hereof for all purposes.

(h)               Headings. The headings and subheadings in this Warrant are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this Warrant
or any provision hereof.

 

[remainder of page intentionally left blank]

 

 

 

 



 9 

 

 

 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
above stated.

 



 



  LIPIMETIX DEVELOPMENT, INC.           By: ____________________________   Name:
  Title:



 

 

 

 

 



  

 

 

ANNEX A



 

NOTICE OF EXERCISE

 

To: LIPIMETIX DEVELOPMENT, INC. (the “Company”)

 

1.  The undersigned hereby elects to purchase _______________ Warrant Shares
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price for such shares in full in the following manner:

 

___The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.

 

___The undersigned elects to exercise the attached Warrant by means of the
surrender of the right to purchase a number of Warrant Shares in accordance with
the provisions of Section 2(d) of the Warrant, and also tenders herewith a cash
payment in the amount of all applicable transfer taxes, if any.

 

 

2.  In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the Warrant Shares to be issued upon exercise are being acquired solely for
the account of the undersigned and not as a nominee for any other party, or for
investment, and that the undersigned will not offer, sell or otherwise dispose
of any such Warrant Shares except under circumstances that will not result in a
violation of the registration provisions of the Securities Act of 1933, as
amended, or any applicable state securities laws.

 

 



  HOLDER: _____________________________         Date:_______________ 
By: __________________________________   Name:   Title:





 



  

 



ANNEX B

 

ASSIGNMENT FORM

 

 

FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of Warrant
Shares set forth below:

 

 



    No of Name of Assignee Address Shares 



 

 

 

 

and does hereby irrevocably constitute and appoint Attorney __________________
to make such transfer on the books of LIPIMETIX DEVELOPMENT, INC., maintained
for the purpose, with full power of substitution in the premises.

 

The Assignee represents that, by its acceptance hereof, the Assignee
acknowledges that this Warrant and the Warrant Shares to be issued upon exercise
hereof are being acquired for investment and that the Assignee will not offer,
sell or otherwise dispose of this Warrant or any Warrant Shares to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the registration provisions of the Securities Act of 1933, as
amended, or any applicable state securities laws.

 



Dated: _____________________________         HOLDER: _____________________      
    By: __________________________   Name:   Title:      
ASSIGNEE: ____________________           By: __________________________   Name:
  Title:    

